Case 1:20-cv-03170-PAB-NRN Document 11-1 Filed 11/20/20 USDC Colorado Page 1 of 1




                                           Work              Certificate
                 OWNER
                                                             Numbers
                                                           PA002197434
          Fallen Productions, Inc.
                                      Angel Has Fallen    (motion picture)
                                                          PAu003917080
                                                            (screenplay)

                                     Exhibit “1”
